 



SETTLEMENT

 

Panama, June 21st, 2013.


Among those entered are: ROBERT G. KROESEN S., male, Panamanian, married, of
legal age, bearer of the identity card No.8-259-689, acting on behalf of the
corporation UNITED NATURE, INC., a duly registered corporation No.280385 tab,
Document No.40640, of the Mercantile Section of the Public Registry of Panama,
in his capacity as Director / Vice President, duly authorized to this act, who
henceforth be denominated as "UNITED" on one hand, and on the other GREENLITE
VENTURES INC., is a Nevada corporation, USA, duly represented by Howard Thomson
No._______________ passport holder, who henceforth be called "GREENLITE" have
agreed to sign this settlement as follows:

FIRST:UNITED and GREENLITE declares, that they have entered into a "CARBON
OFFSET MARKETING AGREEMENT" on October 19th , 2009.

 
SECOND: That both parties agree to terminate the contract referred to in the
preceding clause, that is, by way of this document agree to leave without effect
or legal effect upon its signature, and as soon UNITED transfers or pay in favor
of GREENLITE VENTURES, INC., the lump sum of THIRTY-SIX THOUSAND EIGHT HUNDRED
AND THIRTY-THREE DOLLARS (U.S. $ 36,833.00) and executes and delivers to
GREENLITE the document set out as Schedule A for the cancellation of the shares
of GREENLITE issued to UNITED.


THIRD: UNITED and GREENLITE both declare, that on the occasion of the signing
and enforcement of this settlement have no reciprocal claim of any kind, either
administrative, judicial, against any person directly or indirectly associated
with this negotiation, in the present or future.

 
FOURTH: All parties (UNITED and GREENLITE) reciprocally declare that they accept
all parts of this settlement and that once the payment described in the second
clause of this agreement has been executed and subsequent subscription of this
settlement, no past, present or future claim are to be made, directly or
indirectly, and of any kind. It is also stated that all parties have no claim
whatsoever, against any of the directors, officers, managers, executives or
representatives of these companies or any individual or company who have been
involved with these companies directly or indirectly that relate to this
contract, that will be terminated by way of this settlement.


In witness whereof sign this document.

 

UNITED NATURE, INC.   GREENLITE VENTURES INC.               /s/ Robert G.
Kroesen S.   /s/ Howard Thomson   ROBERT G. KROESEN S.   HOWARD THOMSON        
  Date:   Date:   City:   City:  

 



 

 

 

SCHEDULE A

 

 

TO: GREENLITE VENTURES INC.

 

 

I, ROBERT KROESEN, Director and Vice President of UNITED NATURE INC., on behalf
of UNITED NATURE INC. for good and valuable consideration, the receipt of which
is hereby acknowledged, does hereby transfer to GREENLITE VENTURES INC. for
cancellation of 12,000,000 (300,000 Post-Consolidation) Shares of Common Stock
in GREENLITE VENTURES INC. represented by Share Certificate Nos. 384, 385, 386,
387, 388, 389 and 1123.

 

As Witness my hand the ____ day of ______________________, 2013.

 

in the presence of: ) UNITED NATURE INC.

 

 

 

)

)

)

 

Signature of Witness

 

)

)

Robert Kroesen,

Director and Vice President

  )  

Name of Witness

 

)

)

    )   Address of Witness )     )  

 

 

 

 

BEFORE ME, a Notary Public for and in the Republic of Panama, this _____ day of
______________, 2013, personally appeared ROBERT KROESEN, Director and Vice
President of United Nature Inc., the person who executed the foregoing
instrument and he acknowledged to me he executed the same on behalf of United
Nature Inc. And that the same is the free and voluntary act and deed of the
Corporation represented.

 

 

 

 

WITNESS MY HAND AND NOTARIAL SEAL on the date and place first above written.

 

 

 

 

          Notary Public/Commissioner of Oaths   (SEAL)           My Commission
Expires    

  

 

